Citation Nr: 0817300	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  06-24 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served in the United States Army from May 1943 to 
September 1964, from May 1943 to February 1949, from May 1949 
to September 1964, and from February 1962 to September 1964.  
The veteran served during the World War II, Era, Korean 
Conflict Era, and Vietnam Era.  He died in December 2004.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  The appellant, the veteran's surviving 
spouse, perfected an appeal of that decision. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection may be granted for the cause of the 
veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must (or with some 
other condition) be the immediate or underlying cause, or be 
etiologically related.  For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death; rather, it must 
be shown that there was a causal connection.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312 (2007). 

Further, to establish DIC for the cause of the veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by active service caused, or contributed 
substantially or materially to cause, that death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2007).

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence that 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II). 
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in the context of a claim for DIC 
benefits, § 5103(a) notice must include: (1) a statement of 
the conditions, if any, for which a veteran was service-
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352- 
53 (2007).

The Court held in Pelegrini II that VCAA notice, as required 
by 38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

If the Court determines that a notice error has been 
committed, the Court must take due account of the rule of 
prejudicial error.  See Conway v. Principi, 353 F.3d 1369, 
1374-75 (Fed. Cir. 2004).  In the context of a § 5103(a) 
notice error, such error is "presumed prejudicial, requiring 
reversal unless the VA can show that the error did not affect 
the essential fairness of the adjudication."  Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007).

In this case, the appellant was provided notice of the VCAA 
in April 2005, prior to the adjudication of her claim in the 
July 2005 rating decision at issue.  However, the April 2005 
letter failed to satisfy the three requirements for VCAA 
notice in the context of a claim for DIC benefits, as 
outlined in Hupp.  The Board cannot rebut the presumption of 
prejudicial error in this case, because the appellant has not 
adequately demonstrated that she had actual knowledge of the 
evidence and information required to substantiate her claim.  
Notably, on her January 2005 claim, the appellant referred to 
the belief that her husband was service-connected for 
hypertension.  It is not clear that she had actual knowledge 
of the exact nature of any such evidence, nor is it clear 
that she understood the necessity to submit such evidence to 
VA to substantiate her claim, as evidenced by her concluding 
statement submitted in April 2006:  "I have sent all the 
information you have asked for at least 3 times would you 
please process my forms-I need Help!!!"

In addition, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that, upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the 
appellant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
Additionally, this notice must state that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is granted.  Id.  The notice 
must also include an explanation of the type of evidence that 
is needed to establish a disability rating and effective 
date.  Id.  Here, the appellant has not received this 
required notice.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the appellant a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

The letter should explain what, if any, 
information and (medical and lay) 
evidence not previously provided to VA is 
necessary to substantiate the claim.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided 
by the appellant and which portion, if 
any, VA will attempt to obtain on her 
behalf.  The letter should also request 
that the appellant provide any evidence 
in her possession that pertains to the 
claim.

2.  In addition, the letter should 
contain a statement of the conditions for 
which the veteran was service-connected 
at the time of his death, an explanation 
of the evidence and information required 
to substantiate a DIC claim based on a 
previously service-connected condition, 
and an explanation of the evidence and 
information required to substantiate a 
DIC claim based on a condition not yet 
service-connected.  Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).

Finally, the letter should contain an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

3.  The RO should ensure that all 
relevant treatment records have been 
secured.  In particular, the RO's 
attention is directed to the fact that 
there has been no attempt to request the 
Terminal Hospital Report from the 
Fairfield Nursing Center.

4.  Then, readjudicate the claim at issue 
in light of any additional evidence 
obtained.  If benefits are not granted to 
the appellant's satisfaction, then send 
her a Supplemental Statement of the Case 
and give her an opportunity to respond to 
it.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



